DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 01/13/2021.  Claims 2-6, 8, 9, 11-20, and 29-31 are pending.  Claim 2 is independent.  Claims 1, 7, 10, and 21-28 have been canceled. Claims 14-17, 19, and 20 have been withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-6, 8, 9, 11-13, 18, and 29-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation "the main thread part" in line 9 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation “the main thread part” is interpreted to be “the main thread.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4, 6, 8, 9, 11-13, 18, and 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bosley, JR. et al. (US Pub. No.: 2008/0004490) in view of Nawrocki et al. (US Pub. No.: 2010/0160961).
Regarding claims 2-4, 6, 8, 9, 11-13, 18, and 29-31, Bosley, JR. discloses a suturing thread (49 with the barb structures, Fig. 6 and Para. [0029], the suture thread is fully capable for face lift and body lift) made of a polymer (Paras. [0036] and [0037]) with 
Nawrocki teaches, in the same field of endeavor (suture thread with barbs), a suturing thread comprising protrusions (protrusions 208, Fig. 5) having a structure of cone or truncated cone or having a funnel shape in which a part or whole of the space excluding the outer circumferential surface of the protrusion structure and a main thread part of the suturing thread is empty (Fig. 5); wherein an angle of a generatrix as a slope of the protrusion is formed at an angle of 20 degrees to 60 degrees relative to the center axis of a main thread of the suturing thread (Figs. 4D and 5); wherein the bottom surface of the protrusion is a curved surface which is concavely depressed (Fig. 5); wherein the protrusions that are continuously arranged are formed with a regular size (the conical-shaped protrusions are continuously arranged/formed and formed with 
Before the effecting filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the barbs around the suturing thread (such as all barbs 62 or 63) on each side of the structure of the protrusions of Bosley, JR. to have a shape of a cone or truncated cone or a funnel shape in which a part or whole of the space excluding the outer circumferential surface of the protrusion structure and a main thread part of the suturing thread is empty as taught by Nawrocki in order to obtain the advantage of providing improved holding strength (Paras. [0008], [0009], and [0012]).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bosley, JR. et al. (US Pub. No.: 2008/0004490) in view of Nawrocki et al. (US Pub. No.: 2010/0160961) as applied to claim 2 above, and further in view of Kolster (US Pub. No.: 2006/0079935).
Regarding claim 5, Bosley, JR. in view of Nawrocki discloses substantially all the limitations of the claim but fails to disclose that the thickness of the outer wall of the funnel shape is 30% to 90% of the diameter of a main thread of the suturing thread.
Kolster teaches, in the same field of endeavor (suturing thread with barbs), a suturing thread comprising a main thread and protrusions having funnel shape on the main thread; wherein the thickness of the outer wall of the funnel shape is 30% to 90% 
Before the effecting filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the suturing thread of Bosley, JR. in view of Nawrocki to include that the thickness of the outer wall of the funnel shape is 30% to 90% of the diameter of a main thread of the suturing thread as taught by Kolster since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05
Response to Arguments
Applicant's arguments filed 01/13/2021 have been fully considered but they are not persuasive.  In response to the argument(s) on pages 7-10 of the remarks, Bosley, JR. discloses a suturing thread (49 with the barb structures, Fig. 6 and Para. [0029], the suture thread is fully capable for face lift and body lift) made of a polymer (Paras. [0036] and [0037]) with a plurality of paired protrusions or protrusion units (all the barbs 62 and all the barbs 63 forms a pair of protrusions or protrusion units, Fig. 6 and Para. [0029]) formed on an outer circumferential surface of a main thread of the suturing thread (main thread of 49, Fig. 6) in which each protrusion of the plurality of paired protrusions or protrusion units has a structure is formed to have a radially symmetric structure around .
Nawrocki teaches, in the same field of endeavor (suture thread with barbs), a suturing thread comprising protrusions (protrusions 208, Fig. 5) having a structure of cone or truncated cone or having a funnel shape in which a part or whole of the space excluding the outer circumferential surface of the protrusion structure and a main thread part of the suturing thread is empty (Fig. 5).  In fact, Nawrocki discloses different suturing thread embodiments. One of the embodiment as shown in Fig. 10A-10B has protrusions with each protrusions having elements/parts (725A-D) being spaced apart for obtaining desired flexibility (Para. [0073]).  Alternatively, in another embodiment as shown in Fig. 5 of Nawrocki, each protrusion is an integrally formed truncated cone shaped structure or has a funnel shape having a spaced defined by the circumferential 
Before the effecting filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the barbs around the suturing thread (such as all barbs 62 or 63) on each side of the structure of the protrusions of Bosley, JR. to have a shape of a cone or truncated cone or a funnel shape in which a part or whole of the space excluding the outer circumferential surface of the protrusion structure and a main thread part of the suturing thread is empty as taught by Nawrocki in order to obtain the advantage of providing improved holding strength (Paras. [0008], [0009], and [0012]).  
Furthermore, the barbs of Bosley, JR. are collapsible/yieldable toward the body of the suturing thread during insertion (In Para. [0029] of Bosley, JR., Ruff USPN 6,241,747 is disclosed to be incorporated by reference.  Ruff USPN 6,241,747 specifically discloses how barbs/protrusions oriented in opposite directions can be inserted in to the body in Col. 5, line 10-14 and Figs. 10 and 11 of Ruff).  In the modified invention, the suturing thread has a plurality of paired protrusions having truncated cone shape or a funnel shape in which a part of whole of a space defined by the circumferential surface of protrusion and the main thread of the suturing thread is empty; wherein each protrusion of the plurality of paired protrusions or protrusion units is paired such that, in each given pair, a vertex of one protrusion in the pair is oriented in a direction opposite that of a vertex of another protrusion in the pair.  Applicant should be noted that the modification is to modify the protrusions of the suturing thread having .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036.  The examiner can normally be reached on M-F 10:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JING RUI OU/Primary Examiner, Art Unit 3771